Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The Applicant’s claims filed December 8, 2020 do not necessitate a rejection under 35 U.S.C. §§ 101, 102, 103 and 112. Specifically, claims 1-20 are novel, non-obvious. The closest prior art is US Patent 11,213,373 to Raslambekov which does not teach the feature limitations of “a dental articulator comprising 
(i) a lower frame member arranged to support the lower jaw portion of the dental model thereon, 
(ii) an upper frame member arranged to support the upper jaw portion of the dental model thereon, and 
(iii) a first hinge assembly coupling the lower frame member to the upper frame member so as to be pivotal relative to one another about a jaw axis of the first hinge assembly; 
a supporting assembly supporting the dental articulator thereon comprising 
(i) a supporting frame member, and 
(ii) a second hinge assembly coupling the supporting frame member to a primary frame member among the lower frame member and the upper frame member such that said primary frame member is pivotal relative to the supporting frame member about a tilt axis of the second hinge assembly; 
at least one of the hinge assemblies comprising a controlled hinge assembly including an actuator operatively connected between the frame members of the controlled hinge assembly; and 
a controller operatively connected to the actuator of the controlled hinge assembly so as to be arranged to controllably pivot the frame members relative to one another such that the frame members of the controlled hinge assembly assume a prescribed angular orientation of the controlled hinge assembly relative to one another.” Therefore, no statutory rejections regarding subject-matter eligibility or prior art exist, and claims 1-20 are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715